DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 9/7/2021 has been entered.

Response to Amendment
Applicants’ response filed 9/7/2021 amended claims 1-4.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102/103 rejections over Miki and the 35 USC 103 rejection over Miki in view of Taniguchi from the office action mailed 6/11/2021; therefore these rejections are withdrawn.  For the reasons discussed below claims 1-11 are allowed.  


Claims Allowed
the prior art does not teach a pore diameter index defined as dividing a pore diameter of the top surface pore by a pore diameter of a pore which is observed closest to the one surface among the inside pores when viewed in the thickness direction wherein the inside pores are clearly distinguished from the other surface pore opening to the other surface.  The prior art does not distinguish the pore diameter of the inside pores as recited in instant claim 1.  For this reason claims 1-11 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771